Citation Nr: 0730551	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1962 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in September 2006, but asked that the hearing be 
rescheduled.  A hearing was scheduled for January 2007, but 
the veteran failed to report for that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that VA has been 
unsuccessful in obtaining the veteran's service medical 
records.  Letters to the veteran have advised him of other 
types of evidence he might submit to support his claim.  The 
veteran is advised that he should submit any pertinent 
evidence supportive of his claim of entitlement to service 
connection.

During an August 2000 evaluation, the veteran complained of 
low back pain.  He reported that he had fallen from a tank in 
1960.  He also reported reinjury in 1980.  

In January 2002, the veteran provided a history of a back 
injury and reported a nerve injury in service and 
subsequently as a truck driver.  

In June 2002, the veteran reported chronic low back pain with 
onset as the result of an industrial injury in 1962, with 
aggravation in 1987 and 1993.  The diagnoses were 
degenerative joint and disc disease of the lumbosacral spine 
with probable old S1 radiculopathy on the right.

The Board concludes that a VA examination is required to 
determine the nature and etiology of the veteran's low back 
disability.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any currently present lumbar 
spine disability.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present lumbar spine disabilities.  With 
respect to each currently present 
disability of the lumbar spine, the 
examiner should  provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any such 
disorder is related to any injury or 
disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



